This action was brought originally by Harriett Wilmont against Samuel E. Dettelbach for an injunction restraining Dettelbach from constructing an apartment house on certain property which waws adjacent to property owned by Wilmont.
Wilmont prevailed upon the Union Trust Company to file a cross petition seeking the same relief, the company having sold to Dettelbach the property in question.
Attorneys — Klein, Harris & Diehm-for Dettelbach; Chas. Higley, Squires, Sanders & Dempsey for Wilmont; all of Cleveland.
The decree of the Common Pleas enjoining the construction of the apartment house was affirmed by the Court of Appeals.
Dettelbach in the Supreme Court contends:
That Wilmont could not enforce the restrictive covenant.
2. That no notice of the restrictive covenants were given.
3. That the Union Trust Company was not a proper party to the action.